DETAILED ACTION
	In Reply filed on 10/19/2020 Claims 1- 3, 5- 7, 9- 10, 16, and 19 are pending. Claims 1 and 16 are currently amended. Claims 4, 8, and 17- 18 are canceled. Claim 19 is newly added. Claims 1- 3, 5- 7, 9- 10, 16, and 19 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	The term “mPas” in claim 19 should read “mPa*s” or an equivalent term indicative of the units of [pressure] multiplied by [time].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5- 7, and 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0029801 A1 (“Moszner”) in view of US 2006/0052470 A1 (“Grech”), Ullman’s Encyclopedia of Industrial Chemistry – Dental Materials (“Craig”), USP 7141616 (“Hecht”), and Computer-Aided Build Style Decision Support for Stereolithography (“McClurkin”).
Regarding claim 1, Moszner teaches a method for producing an artificial tooth ([0002, 0084, 0091] teach the invention is for forming. A crown is a portion of a tooth which protrudes from the gum), comprising:
Accommodating a liquid dental photocurable resin composition containing a radical polymerizable organic compound (A) ([0023, 0027- 0030] teach radically polymerizable resins as the binder), a filler (B) ([0025, 0050- 0051] teach ceramics and/or glass particles as filler materials), and a photosensitive radical polymerization initiator (C) ([0024, 0042- 0043, 0046] teach the initiated being a photoinitiator) in a shaping container having a bottom face ([0091] teach the slip being in the container 1; [0023- 0025, 0027- 0030, 0042- 0043, 0050- 0051] teach the slip comprising the radical polymerizable compound, photosensitive initiator, and filler) and irradiating the dental photocurable resin composition in the shaping container in a predetermined shape pattern through the bottom face of the [0003, 0091] and Fig. 1 teach scanning the photocurable resin in layers according to a CAD model);
Lifting up the cured resin layer for one layer formed in the step (a), thereby allowing the liquid dental photocurable resin composition to flow between the lower face of the cured resin layer and the bottom face of the shaping container, and irradiating the dental photocurable resin composition between the lower face of the cured resin layer and the bottom face of the shaping container through the bottom face of the shaping container in accordance with slice data every one layer based on 3-D CAD data relating to a tooth to further form a cured resin layer having the predetermined shape pattern for one layer ([0003, 0091] and Fig. 1 teach raising the carrier 6 in a z-direction to form another layer between the adhering layer and the inner tank surface and selectively curing this other layer according to a CAD model), and
Repeating the operation of the step (b) until the objective artificial tooth is obtained ([0091] teaches repeating the process for forming each layer to form the desired moulding);
Wherein the liquid dental photocurable resin composition comprises, as the radical polymerizable organic compound (A), a urethane based dimethacrylate compound obtained by a reaction of 1 mol of an organic diisocyanate with 2 mol of hydroxyalkyl acrylate, represented by the following general formula (A-1a): D-{NH-CO-O-R2-O-CO-C(R1)=CH2}2 wherein R1 represents a methyl group, R2 represents an alkylene group, and D represents an organic diisocyanate compound residue ([0064] teaches reacting 2,2,4-trimethylhexamethylene diisocyanate (TMDI) or toluylene diisocyanate (TDI) with hydroxypropyl acrylate (HPA) or 2-hydroxyethyl acrylate (HEA) to obtain a thermally labile urethane. The TMDI or TDI are being interpreted as the claimed organic diisocyanate. The HPA or HEA are interpreted as the claimed hydroxyalkyl methacrylate. The thermally labile urethane is interpreted as the claimed urethane based dimethacrylate compound according to formula A-1a. The Examiner notes that the reaction to form the urethane from a diisocyanate and a hydroxyl methacrylate inherently proceeds as 1 mol of the diisocyanate with 2 mols of the hydroxyl methacrylate because the diisocyanate has two sites for bonding, whereas the hydroxyl methacrylate has one site for bonding), and wherein the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated mxylylene diisocyanate, and hydrogenated toluene diisocyanate ([0064] teaches 2,2,4-trimethylhexamethylene diisocyanate (TMDI); or at least one aromatic diisocyanate selected from the group consisting of: diphenylmethane diisocyanate, toluene diisocyanate, and xylylene diisocyanate ([0064] teaches toluylene diisocyanate (TDI)). 
Moszner does not explicitly teach a di(meth)acrylate compound (A-1b) obtained by the reaction of 1 mold of diepoxy compound with 2 mold of (meth)acrylic acid, represented by the following general formula (A-1b):
E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b)
Wherein R3 represents a methyl group, and E represents a diepoxy compound residue; 
Both an aliphatic and aromatic diisocyanate; and 
a hydroxyalkyl methacrylate wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate; and wherein the method produces an artificial true tooth in less than an hour.
Grech teaches a di(meth)acrylate compound (A-1b) obtained by a reaction [0037, 0049], represented by the following general formula (A-1b):
E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b)
3 represents a methyl group, and E represents a diepoxy compound residue ([0038, 0045] and Claim 31 teach a photocurable composition comprising the formula displayed below, where the highlighted portions correspond to the formula A-1b). 
    PNG
    media_image1.png
    122
    941
    media_image1.png
    Greyscale

wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate ([0053, 0061] teach hydroxyethyl methacrylate as a monomer to form urethane when reacting with a diisocyanate).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the method taught by Moszner to incorporate the dimethacrylate compound as taught by Grech motivated by reducing shrinkage upon curing (Grech – [0032]) and a reduction of water absorption (Grech – [0051]). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the acrylate monomer of Moszner with the methacrylate monomer taught in Grech because this is a substitution of equivalent elements. Both references teach using the monomer to react with an isocyanate compound to form urethane for the manufacturing of a dental object (Moszner – [0064]; Grech – Abstract and [0053, 0061]). Furthermore, Grech indicates that methacrylate monomers are equivalent to acrylate monomers in the context of a urethane reaction (Grech – [0053, 0061]).
Craig teaches obtaining a dimethacrylate compound (Bis-GMA) by the reaction of 1 mold of a diepoxy with 2 mols of acrylic acid (Section 5.6 Page 130 teaches reacting bisphenol-A with acrylic acid to form Bis-GMA which is a useful filling in the field of dentistry).
Grech – [0002, 0037, 0049]; Craig - Section 5.6).
Hecht teaches the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated mxylylene diisocyanate, and hydrogenated toluene diisocyanate; and at least one aromatic diisocyanate selected from the group consisting of: diphenylmethane diisocyanate, toluene diisocyanate, and m-xylene diisocyanate (Col. 3 lines 45- 60 teaches suitable polyisocynates are of an aliphatic, cycloaliphate, and/or aromatic nature and contain at least two free isocyanate groups. Examples of Such diisocyanates are: 1,4-tetramethylene diisocycanate, 1.6-hexamethylene diisocycanate (HDI), 2.4. 4-trimethyl-hexamethylene diisocycanate, isophorone diiso cycanate, 4,4'-dicyclohexylmethane diisocycanate, meta and para-tetramethylxylene diisocycanate, 1,4-phenylene diisocycanate, 2.6- and 2,4-toluene diisocycanate, 1.5-naphthylene diisocycanate, 2.4 and 4,4'-diphenylmethane diisocycanate).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the diisocyanate reagent of Moszner with the combination of aliphatic and aromatic diisocyanates as taught in Hecht because this is a substitution of equivalent elements yielding predictable results. Both references teach the isocyanate compound functioning as a reagent in the formation of urethane with an acrylate monomer (Moszner – [0064]; Hecht – Col. 2 lines 5- 17, Col. 3 lines 45- Col. 4 line 11).
see explanations above). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, Mozner in view of Grech, Craig, and Hecht teach the production of an artificial true tooth. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
McClurkin teaches that build time is dependent on factors such as layer thickness, hatch spacing, and part volume (Page 6 right column paragraph 4, Page 7 left column paragraph 2, page 8 equation 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the process as taught by Mozner in view of Grech, Craig, and Hecht to optimize the build time such that an artificial true tooth in less than an hour, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to modify the process as taught by Mozner in view of Grech, Craig, and Hecht to optimize the build time such that an artificial true tooth is produced in less than an hour for the purpose of producing, via stereolithography, an object with the desired accuracy and surface smoothness in the least amount of time (based on Page 5 left column paragraphs 1- 3, Page 11 right column paragraph 1 of McClurkin). See MPEP 2144.05(II)(B).

Regarding claim 3, Moszner teaches a content of the liquid dental photocurable resin composition further comprises 5 to 85% by mass, of the radical polymerizable organic compound (A) based on the total mass of the dental photocurable resin composition ([0023, 0027, 0062] teach both component A and component E being radically polymerizable compounds. Combination of component A plus component E is from 5 to 85 wt % based on the total mass of the liquid dental photocurable resin composition); the content of filler (B) is 35 to 90% by mass based on the total mass of the dental photocurable resin composition [0025], and the content of the photosensitive radical polymerization initiator (C) is 0.002 to 20% by mass based on the mass of the radical polymerizable organic compound ([0023- 0024] teach the initiator being 0.001 to 1 wt% and the polyreactive binder being 5 to 65 wt%; thus the initiator ranges from 0.0015 to 20 wt% based on the polyreactive binder. The Examiner submits that stoichiometrically).
	Moszner does not anticipate the ranges of 30 to 95% by mass of the radical polymerizable organic compound based on the total mass, 5 to 70% by mass of the filler based on the total mass, and 0.01 to 5% of the initiator based on the mass of the radical polymerizable organic compound. However, since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.

Regarding claim 5, Mozsner does not explicitly teach a content of at least one of the urethane based dimethacrylate compound and the dimethacrylate compound is 5 to 95% by mass based on the mass of the radical polymerizable organic compound.
	Grech teaches a photopolymerizable composition useful for making dental prosthesis which comprises at least one epoxyvinylester resin and at least one urethane acrylate resin (Abstract). The epoxyvinylester resin reads on the dimethacrylate compound based on [0036- 0037] and the urethane acrylate resin reads on the urethane based dimethacrylate based on [0053, 0061]. Grech teaches the epoxyvinylester resin being from 18 to 50% by weight of the total composition [0050] and the urethane acrylate resin being from 1 to 50% by weight of the total composition [0062]. The combination of these teachings implies a range of 50 to 98 wt % 
Grech does not anticipate the range of at least one of the urethane based dimethacrylate compound and the dimethacrylate compound is 5 to 95% by mass based on the mass of the radical polymerizable organic compound. However, since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the polyreactive composition of Mozsner to incorporate the epoxyvinylester and urethane acrylate resins as taught by Grech motivated by reducing the shrinkage on curing (Grech - [0051]) and conferring high stiffness and high viscosity (Grech - [0063]) to the photopolymerizable composition.

Regarding claim 6, Moszner teaches the liquid dental photocurable resin composition contains, as the radically polymerizable compound (A), another radical polymerizable (A-2) ([0027- 0029] teaches component A being a multifunctional methacrylate which is polymerizable), together with the urethane based dimethacrylate compound (A-1a) ([0062] teaches component E, co-monomer containing thermally labile urethane based on [0064]).

Regarding claim 7, Mozsner teaches a content of another radical polymerizable organic compound (A-2) is 20 to 100 by mass based on the mass of the radical polymerizable organic compound (A) ([0023] teaches component A being 5 to 65 wt% based on the total weight; [0062] teaches component E being 0 to 20 wt% based on the total weight. The combination of these teaches implies component A being from 20 to 100 wt% based on the total amount of radical polymerizable organic compound A + E).
Moznser does not anticipate compound A-2 being in a range of 5 to 70 wt% by mass based on the mass of the radical polymerizable organic compound (A). However, since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.

Regarding claim 9, Moszner teaches the liquid dental photocurable resin composition comprises, as the filler (B), at least one of a silica powder [0051, 0054], an alumina powder [0051- 0052, 0054], zirconia powder [0051- 0052, 0054], a glass powder [0051- 0052, 0054], and powders prepared by treating the above powders with a coupling agent [0056- 0058].

Regarding claim 10, Moszner teaches a liquid dental photocurable resin composition is irradiated planarly with light passed formed by arranging a plurality of micro-optical shutters through the bottom face of the shaping container (Fig. 1 and [0091] teach an irradiation source 4 irradiating a micro-mirror array 3, where the image of the mirror is projected onto the transparent window 2 by an optical device 5. Upon projecting the image through the transparent window 2 the slip material cures in a layer-by-layer fashion).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0029801 A1 (“Moszner”), US 2006/0052470 A1 (“Grech”), Ullman’s Encyclopedia of Industrial Chemistry – Dental Materials (“Craig”), USP 7141616 (“Hecht”), and Computer-Aided Build Style Decision Support for Stereolithography (“McClurkin”), as applied to claim 1, further in view of US 2009/0220916 A1 (“Fisker”) .
Regarding claim 2, Moszner does not explicitly teach the 3-D CAD data relating to a tooth further comprises data obtained using a computed tomography device, a magnetic resonance imaging device, a computer radiographic device, or an intraoral 3D scanner.
Fisker teaches obtaining 3-D CAD data relating to a tooth further comprises data obtained using a computed tomography device, a magnetic resonance imaging device, or an intraoral 3D scanner (Claims 122, 124- 125, 128 and [0005, 0029- 0031, 0047, 0163]).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the process of Moszner to incorporate the scanning step as taught by Fisker motivated by avoiding the costly need for creating a cast while still maintaining the required accuracy of a final dental restoration (Fisker – [0009]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0029801 A1 (“Moszner”) in view of US 2006/0052470 A1 (“Grech”), Ullman’s Encyclopedia of Industrial Chemistry – Dental Materials (“Craig”), USP 4725631 (“Bastioli”), USP 7141616 (“Hecht”), and Computer-Aided Build Style Decision Support for Stereolithography (“McClurkin”).
Regarding claim 16, Moszner teaches a method for producing an artificial tooth, which comprise the steps of:
Accommodating a liquid dental photocurable resin composition containing a radical polymerizable organic compound (A) ([0023, 0027- 0030] teach radically polymerizable resins as the binder), a filler (B) ([0025, 0050- 0051] teach ceramics and/or glass particles as filler materials), and a photosensitive radical polymerization initiator (C) ([0024, 0042- 0043, 0046] teach the initiated being a photoinitiator) in a shaping container having a bottom face ([0091] teach the slip being in the container 1; [0023- 0025, 0027- 0030, 0042- 0043, 0050- 0051] teach the slip comprising the radical polymerizable compound, photosensitive initiator, and filler), and irradiating the dental photocurable resin composition in the shaping container in a predetermined shape pattern through the bottom face of the shaping container in accordance with slice data every one layer based on 3-D CAD data relating to a tooth to form a cured resin layer having the predetermined shape pattern for one layer ([0003, 0091] and Fig. 1 teach scanning the photocurable resin in layers according to a CAD model);
Lifting up the cured resin layer for one layer formed in the step (a), thereby allowing the liquid dental photocurable resin composition to flow between the lower face of the cured resin layer and the bottom face of the shaping container, and irradiating the dental photocurable resin composition between the lower face of the cured resin layer and the bottom face of the shaping container through the bottom face of the shaping container in accordance with slice data every one layer based on 3-D CAD data relating to a tooth to further form a cured resin layer having the predetermined shape pattern for one layer ([0003, 0091] and Fig. 1 teach raising the carrier 6 in a z-direction to form another layer between the adhering layer and the inner tank surface and selectively curing this other layer according to a CAD model), and
Repeating the operation of the step (b) until the objective artificial tooth is obtained ([0091] teaches repeating the process for forming each layer to form the desired moulding);
Wherein the liquid dental photocurable resin composition comprises, as the radical polymerizable organic compound (A), a urethane based dimethacrylate compound obtained by a reaction of 1 mol of an organic diisocyanate with 2 mol of hydroxyalkyl methacrylate, represented by the following general formula (A-1a): D-{NH-CO-O-R2-O-CO-C(R1)=CH2}2 wherein R1 represents a methyl group, R2 represents an alkylene group, and D represents an organic diisocyanate compound residue ([0064] teaches reacting 2,2,4-trimethylhexamethylene diisocyanate (TMDI) or toluylene diisocyanate (TDI) with hydroxypropyl acrylate (HPA) or 2-hydroxyethyl acrylate (HEA) to obtain a thermally labile urethane. The TMDI or TDI are being interpreted as the claimed organic diisocyanate. The HPA or HEA are interpreted as the claimed hydroxyalkyl methacrylate. The thermally labile urethane is interpreted as the claimed urethane based dimethacrylate compound according to formula A-1a. The Examiner notes that the reaction to form the urethane from a diisocyanate and a hydroxyl methacrylate inherently proceeds as 1 mol of the diisocyanate with 2 mols of the hydroxyl methacrylate because the diisocyanate has two sites for bonding, whereas the hydroxyl methacrylate has one site for bonding); and wherein the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated mxylylene diisocyanate, and hydrogenated toluene diisocyanate ([0064] teaches 2,2,4-trimethylhexamethylene diisocyanate (TMDI); or at least one aromatic diisocyanate selected from the group consisting of: diphenylmethane diisocyanate, toluene diisocyanate, and xylylene diisocyanate ([0064] teaches toluylene diisocyanate (TDI)).
Mozsner does not explicitly teach a di(meth)acrylate compound (A-1b) obtained by the reaction of 1 mold of diepoxy compound with 2 mold of (meth)acrylic acid, represented by the following general formula (A-1b): 	E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b) Wherein R3 represents a methyl group, and E represents a diepoxy compound residue; a content of at least one of the urethane based dimethacrylate compound and the dimethacrylate compound is 5 to 95% by mass based on the mass of the radical polymerizable organic compound; and the liquid dental photocurable resin composition contains, as another radical polymerizable organic compound (A-2), oligo ethylene glycol di(methyl)acrylate; and wherein the method produces an artificial true tooth in less than an hour.
Abstract and [0002]); a di(meth)acrylate compound (A-1b) obtained by a reaction [0037, 0049], represented by the following general formula (A-1b):
E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b)
Wherein R3 represents a methyl group, and E represents a diepoxy compound residue ([0038, 0045] and Claim 31 teach a photocurable composition comprising the formula displayed below, where the highlighted portions correspond to the formula A-1b).

    PNG
    media_image1.png
    122
    941
    media_image1.png
    Greyscale

The epoxyvinylester resin reads on the dimethacrylate compound based on [0036- 0037] and the urethane acrylate resin reads on the urethane based dimethacrylate based on [0053, 0061]. Grech teaches the epoxyvinylester resin being from 18 to 50% by weight of the total composition [0050] and the urethane acrylate resin being from 1 to 50% by weight of the total composition [0062]. The combination of these teachings implies a range of 50 to 98 wt % of the epoxyvinylester resin based on the mass of the radical polymerizable organic compound and a range of 2 to 74 wt% of the urethane based dimethacrylate based on the mass of the radical polymerizable organic compound; and wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate [(meth)acrylic acid ester obtained by the reaction of 1 mol of an alkylenediol having 2 to 6 carbon atoms with 1 mol of (meth)acrylic acid] ([0053, 0061] teach hydroxyethyl methacrylate as a monomer to form urethane when reacting with a diisocyanate).

Grech does not explicitly teach at least one of the urethane based dimethacrylate compound and the dimethacrylate compound is 5 to 95% by mass based on the mass of the radical polymerizable organic compound. However, since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the polyreactive composition of Mozsner to incorporate the epoxyvinylester and urethane acrylate resins as taught by Grech motivated by reducing the shrinkage on curing (Grech - [0051]) and conferring high stiffness and high viscosity (Grech - [0063]) to the photopolymerizable composition. It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the acrylate monomer of Moszner with the methacrylate monomer taught in Grech because of reasons set forth in claim 1.
Craig teaches obtaining a dimethacrylate compound (Bis-GMA) by the reaction of 1 mold of a diepoxy with 2 mols of acrylic acid (Section 5.6 Page 130 teaches reacting bisphenol-A with acrylic acid to form Bis-GMA which is a useful filling in the field of dentistry).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to substitute the method of obtaining the dimethacrylate compound (A-2b) taught by Moszner in view of Grech to with the reaction taught by Craig because this is a substitution of equivalent elements yielding predictable results. Both Grech and Craig teach the reaction functioning to form Bis-GMA and the formed Bis-GMA being a useful compound in the field of dentistry (Grech – [0002, 0037, 0049]; Craig - Section 5.6). 
Col. 2 lines 10- 15, Col. 4 line 32- Col. 5 line 4 teach, for example, ethylene glycol-dimethacrylate, triethylene glycol-dimethacrylate, or tetraethylene glycol-dimethacrylate).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the liquid dental photocurable of Moszner to incorporate the radical polymerizable organic compound as taught by Bastioli motivated by lowering the viscosity of the resins of the liquid dental photocurable composition (Bastioli – Col. 2 lines 10- 15).
Hecht teaches the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated mxylylene diisocyanate, and hydrogenated toluene diisocyanate; and at least one aromatic diisocyanate selected from the group consisting of: diphenylmethane diisocyanate, toluene diisocyanate, and xylylene diisocyanate (Col. 3 lines 45- 60 teaches suitable polyisocynates are of an aliphatic, cycloaliphate, and/or aromatic nature and contain at least two free isocyanate groups. Examples of Such diisocyanates are: 1,4-tetramethylene diisocycanate, 1.6-hexamethylene diisocycanate (HDI), 2.4. 4-trimethyl-hexamethylene diisocycanate, isophorone diiso cycanate, 4,4'-dicyclohexylmethane diisocycanate, meta and para-tetramethylxylene diisocycanate, 1,4-phenylene diisocycanate, 2.6- and 2,4-toluene diisocycanate, 1.5-naphthylene diisocycanate, 2.4 and 4,4'-diphenylmethane diisocycanate).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the diisocyanate reagent of Moszner with the combination of aliphatic and aromatic diisocyanates as taught in Hecht because of reasons set forth in claim 1.  
The Examiner notes that the combination of Moszner in view of Grech, Craig, Bastioli, and Hecht teach an identical or substantially identical product in composition (see explanations above). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, Moszner in view of Grech, Craig, Bastioli, and Hecht teach and/or suggest the production of an artificial true tooth. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
McClurkin teaches that build time is dependent on factors such as layer thickness, hatch spacing, and part volume (Page 6 right column paragraph 4, Page 7 left column paragraph 2, page 8 equation 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the process as taught by Moszner in view of Grech, Craig, Bastioli, and Hecht to optimize the build time such that an artificial true tooth in less than an hour, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to modify the process as taught by Moszner in view of Grech, Craig, Bastioli, and Hecht to optimize the build time such that an artificial true tooth is produced in less than an hour for the purpose of producing, via stereolithography, an object with the desired accuracy and surface smoothness in the least amount of time (based on Page 5 left column paragraphs 1- 3, Page 11 right column paragraph 1 of McClurkin). See MPEP 2144.05(II)(B).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0029801 A1 (“Moszner”) in view of US 2006/0052470 A1 (“Grech”), Ullman’s Encyclopedia of Industrial Chemistry – Dental Materials (“Craig”), and USP 7141616 (“Hecht”).
Regarding claim 19, Mozner teaches a method for producing an artificial tooth ([0002, 0084, 0091] teach the invention is for forming a crown. A crown is a portion of a tooth which protrudes from the gum), which comprises the steps of:
Accommodating a liquid dental photocurable resin composition, containing a radical polymerizable organic compound (A) ([0023, 0027- 0030] teach radically polymerizable resins as the binder), a filler (B) ([0025, 0050- 0051] teach ceramics and/or glass particles as filler materials), and a photosensitive radical polymerization initiator (C) ([0024, 0042- 0043, 0046] teach the initiated being a photoinitiator) in a shaping container having a bottom face ([0091] teach the slip being in the container 1; [0023- 0025, 0027- 0030, 0042- 0043, 0050- 0051] teach the slip comprising the radical polymerizable compound, photosensitive initiator, and filler), and irradiating the dental photocurable resin composition in the shaping container in a predetermined shape pattern through the bottom face of the shaping container in accordance with slice data every one layer based on 3-D CAD data relating to a tooth to form a cured resin layer having the predetermined shape pattern for one layer ([0003, 0091] and Fig. 1 teach scanning the photocurable resin in layers according to a CAD model);
Lifting up the cured resin layer for one layer formed in the step (a), thereby allowing the liquid dental photocurable resin composition to flow between the lower face of the cured resin layer and the bottom face of the shaping container, and irradiating the dental photocurable resin composition between the lower face of the cured resin layer and the bottom face of the shaping container through the bottom face of the shaping container in accordance with slice data every one layer based on 3-D CAD data relating to a tooth to further form a cured resin layer having the predetermined shape patter for one layer ([0003, 0091] and Fig. 1 teach raising the carrier 6 in a z-direction to form another layer between the adhering layer and the inner tank surface and selectively curing this other layer according to a CAD model), and
Repeating the operation of the step (b) until the objective artificial tooth is obtained ([0091] teaches repeating the process for forming each layer to form the desired moulding);
Wherein the liquid dental photocurable resin composition comprises, as the radical polymerizable organic compound (A), a urethane based dimethacrylate compound obtained by a reaction of 1 mol of an organic diisocyanate with 2 mol of hydroxyalkyl methacrylate, represented by the following general formula (A-1a): D-{NH-CO-O-R2-O-CO-C(R1)=CH2}2 wherein R1 represents a methyl group, R2 represents an alkylene group, and D represents an organic diisocyanate compound residue ([0064] teaches reacting 2,2,4-trimethylhexamethylene diisocyanate (TMDI) or toluylene diisocyanate (TDI) with hydroxypropyl acrylate (HPA) or 2-hydroxyethyl acrylate (HEA) to obtain a thermally labile urethane. The TMDI or TDI are being interpreted as the claimed organic diisocyanate. The HPA or HEA are interpreted as the claimed hydroxyalkyl methacrylate. The thermally labile urethane is interpreted as the claimed urethane based dimethacrylate compound according to formula A-1a. The Examiner notes that the reaction to form the urethane from a diisocyanate and a hydroxyl methacrylate inherently proceeds as 1 mol of the diisocyanate with 2 mols of the hydroxyl methacrylate because the diisocyanate has two sites for bonding, whereas the hydroxyl methacrylate has one site for bonding); and
wherein the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated m-xylene diisocyanate, and hydrogenated toluene diisocyanate ([0064] teaches 2,2,4-trimethylhexamethylene diisocyanate (TMDI); or at least one aromatic [0064] teaches toluene diisocyanate (TDI)); and wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate ([0064] teaches hydroxypropyl acrylate (HPA) or 2-hydroxyethyl acrylate (HEA) which read on hydroxypropyl (meth)acrylate and hydroxyethyl (meth)acrylate, respectively).
Mozner does not explicitly teach producing an artificial true tooth; a di(meth)acrylate compound (A-1b) obtained by the reaction of 1 mold of diepoxy compound with 2 mold of (meth)acrylic acid, represented by the following general formula (A-1b): E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b) wherein R3 represents a methyl group, and E represents a diepoxy compound residue; both an aliphatic and aromatic diisocyanate; a hydroxyalkyl methacrylate wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate; and wherein the liquid dental photocurable resin composition has a viscosity measured at 25° C of 10,000 mPa*s or less.
However, Mozner does teach a viscosity of the liquid dental photocurable resin being from 200 mPa*s to 2000 Pa*s measured at 23°C ([0083] and Claims 1, 12). Mozner further teaches the choice of monomer influencing the reactivity and viscosity of the resin mixture [0018, 0032]. Since the viscosity range disclosed by Moszner is so close to the claimed viscosity range (the only difference being the 2°C temperature difference at which the viscosity was measured) one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05(I). Alternatively, it would have been obvious to one having ordinary skill in the art at the time of effective filing to optimize the viscosity to be 10,000 mPa*s or less measured at 25°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill based on [0032] of Moszner).
Grech teaches a di(meth)acrylate compound (A-1b) obtained by a reaction [0037, 0049], represented by the following general formula (A-1b):
E-{C(H)(OH)-CH2-O-CO-C(R3)=CH2}2	(A-1b)
Wherein R3 represents a methyl group, and E represents a diepoxy compound residue ([0038, 0045] and Claim 31 teach a photocurable composition comprising the formula displayed below, where the highlighted portions correspond to the formula A-1b). 
    PNG
    media_image1.png
    122
    941
    media_image1.png
    Greyscale

wherein the hydroxyalkyl (meth) acrylate is selected from the group consisting of: hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate, hydroxypentyl (meth)acrylate, and hydroxyhexyl (meth)acrylate ([0053, 0061] teach hydroxyethyl methacrylate as a monomer to form urethane when reacting with a diisocyanate).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the method taught by Moszner to incorporate the dimethacrylate compound as taught by Grech motivated by reducing shrinkage upon curing (Grech – [0032]) and a reduction of water absorption (Grech – [0051]). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the acrylate monomer of Moszner with the methacrylate monomer taught in Grech because this is a substitution of equivalent elements. Both references teach using the monomer to react with an isocyanate compound to form urethane for the manufacturing of a dental object (Moszner – [0064]; Grech – Abstract and [0053, 0061]). Furthermore, Grech indicates that methacrylate monomers are equivalent to acrylate monomers in the context of a urethane reaction (Grech – [0053, 0061]).
Craig teaches obtaining a dimethacrylate compound (Bis-GMA) by the reaction of 1 mold of a diepoxy with 2 mols of acrylic acid (Section 5.6 Page 130 teaches reacting bisphenol-A with acrylic acid to form Bis-GMA which is a useful filling in the field of dentistry).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to substitute the method of obtaining the dimethacrylate compound (A-2b) taught by Moszner in view of Grech to with the reaction taught by Craig because this is a substitution of equivalent elements yielding predictable results. Both Grech and Craig teach the reaction functioning to form Bis-GMA and the formed Bis-GMA being a useful compound in the field of dentistry (Grech – [0002, 0037, 0049]; Craig - Section 5.6).
Hecht teaches the organic diisocyanate is composed of at least one aliphatic diisocyanate compound selected from the group consisting of: hexamethylene diisocyanate, 2,2,4-trimethylehxamethylene diisocyanate, isophorone diisocyanate, hydrogenated diphenylmethane diisocyanate, hydrogenated mxylylene diisocyanate, and hydrogenated toluene diisocyanate; and at least one aromatic diisocyanate selected from the group consisting of: diphenylmethane diisocyanate, toluene diisocyanate, and m-xylene diisocyanate (Col. 3 lines 45- 60 teaches suitable polyisocynates are of an aliphatic, cycloaliphate, and/or aromatic nature and contain at least two free isocyanate groups. Examples of Such diisocyanates are: 1,4-tetramethylene diisocycanate, 1.6-hexamethylene diisocycanate (HDI), 2.4. 4-trimethyl-hexamethylene diisocycanate, isophorone diiso cycanate, 4,4'-dicyclohexylmethane diisocycanate, meta and para-tetramethylxylene diisocycanate, 1,4-phenylene diisocycanate, 2.6- and 2,4-toluene diisocycanate, 1.5-naphthylene diisocycanate, 2.4 and 4,4'-diphenylmethane diisocycanate).
Moszner – [0064]; Hecht – Col. 2 lines 5- 17, Col. 3 lines 45- Col. 4 line 11).
The Examiner notes that the combination of Moszner in view of Grech, Craig, and Hecht teach an identical or substantially identical product in composition (see explanations above). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, Moszner in view of Grech, Craig, and Hecht teach the production of an artificial true tooth. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the amended limitation of an “artificial true tooth” should be interpreted as set forth in the specification in paragraphs [0101, 0122]. The Applicant submits that the term “true tooth” is readily understood by one of ordinary skill in the art as a tooth having qualities to be used in patients as artificial teeth. The Applicant argues that since Chen is directed to the formation of a PDMS tooth, Chen’s teaching would not read on the claimed “true 
The Examiner respectfully disagrees with the argument. The combination of references teaches and/or suggests production of a “true tooth” because the combination of prior art references teach and/or suggest an identical or substantially identical product in composition. Thus, the combination of references inherently teach or suggest the property of being a “true tooth.” Please see MPEP 2112.01(1).
In response to Applicant’s argument regarding Grech’s calcination the Examiner submits that calcination occurs after the photocuring of the composition (See claims 55- 56 of Grech). Thus, Applicant’s argument that calcination of Grech would not be compatible with the 3D printing as claimed is not found persuasive. For example, a tooth formed via stereolithography may be calcinated after the stereolithographic process. As such, Moszner and Grech are compatible. Furthermore, the disclosure of a “high viscosity” composition in Grech does not indicate how high of a viscosity such a composition is due to the term “high” being relative. Therefore, the Examiner submits that the Applicant does not persuasively rebut the position that the combination of Mozsner in view of Grech is suitable for obtaining multiple layers as claimed.
In response to Applicant’s argument regarding Grech’s organic filler composition, the Examiner fails to understand the significance of Grech’s organic filler. There is no proposal in the Office Action to modify filler materials between Mozsner and Grech. Furthermore, there is sufficient motivation to modify Moszner to incorporate the teachings of Grech. Namely, it would have been obvious to one with ordinary skill to modify the method taught by Moszner to 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744